Published Order, of Immediate Emergency Suspension
On April 3, 2017, the Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(19), petitioned for appointment of a hearing officer to determine whether a disability exists warranting; Respondent’s indefinite suspension from the practice of law. We appointed a hearing officer, who heard this matter and reported her findings and recommendation to the Commission.
On July 26, 2017, the Commission filed an “Amended Petition for Disability Suspension and Request for Immediate Emergency Suspension.” Among other things, the Commission requests imposition of an immediate emergency suspension pending our final determination of this matter. See Admis. Disc. R. 23(19)(d).
‘Being duly advised, the'Court GRANTS the Commission’s request for emergency suspension and ORDERS that Respondent be suspended from the practice of law in this State, effective immediately. This emergency suspension shall remain in effect pending final disposition of this matter, unless dissolved or modified upon timely motion. Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26).